Citation Nr: 1700848	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  08-06 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to herbicide exposure, asbestos exposure, mustard gas exposure, and/or exposure to ionizing radiation.  

2.  Entitlement to service connection for sterility, to include as secondary to herbicide exposure, asbestos exposure, mustard gas exposure, and/or exposure to ionizing radiation.

3.  Entitlement to service connection for a disability manifested by weakness, to include as secondary to herbicide exposure, asbestos exposure, mustard gas exposure, and/or exposure to ionizing radiation.

4.  Entitlement to service connection for a disability manifested by passing of blood (also claimed as rectal/internal bleeding), to include as secondary to herbicide exposure, asbestos exposure, mustard gas exposure, and/or exposure to ionizing radiation.

5.  Entitlement to service connection for a disability manifested by shortness of breath, and/or trouble breathing, to include as secondary to herbicide exposure, asbestos exposure, mustard gas exposure, and/or exposure to ionizing radiation.

6.  Entitlement to service connection for a sore throat, to include as secondary to herbicide exposure, asbestos exposure, mustard gas exposure, and/or exposure to ionizing radiation.  

7.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to an effective date prior to July 5, 2006, for the award of service connection for PTSD.  

9.  Entitlement to a total disability rating based on individual unemployablity (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is currently with the RO in St. Petersburg, Florida.

The Board notes  a December 2015 Memorandum stating that the Veteran's November 2015 Form 9 was not timely filed in order to perfect the appeal was previously addressed in the June 2013 Board remand.  Following the issuance of a January 2010 rating decision, the Veteran submitted a notice of disagreement (NOD) with respect to the rating assignment and the effective date for the initial 10 percent disability rating for PTSD.  The RO issued a statement of the case (SOC) in August 2010.  Thereafter, the Veteran filed a substantive appeal on a Form 9 in December 2010.  In section 9 of that form, the Veteran checked the box indicating that he was only appealing issues to be identified below. The rest of the form, however, only noted the Veteran's agreement with a finding that he was not employable or trainable along with a desire to seek additional benefits.  The issues that were the subject of the August 2010 SOC were not specifically addressed.

The Board noted that the holding of the United States Court of Appeals for Veterans Claims (Court) in Evans v. Shinseki, 25 Vet. App. 7 (2011), would have required that the Board attempt to clarify the appellant's intentions with respect to his appeal.  However, the Veteran provided a statement in September 2010, following issuance of the August 2010 SOC, in which he indicated his belief that he was entitled to a higher disability rating and his history of self-treating his PTSD for many years, thus presumably in support of his earlier effective date claim.  Accordingly, the Board found that no further clarification was necessary, and determined that the issues were properly before the Board.  

In his December 2010 VA Form 9, the Veteran also indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  The Veteran was scheduled for a Board hearing in May 2013, and the Veteran failed to appear without providing good cause.  Therefore, the Board considers the request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In June 2013, the Board remanded the case for further development.  The Board finds that the remand directives were not substantially complied with, therefore another remand is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The reasons will be discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The instant case requires further development, for the reasons discussed below.  First, however, some discussion of the nature of the Veteran's claims is in order, to better illuminate why certain aspects of the claim do not require specific action in this case.

At the ouset, it is noted that the Veteran is alleging in part that his claimed disorders may be due to herbicide exposure.  In this regard, Veterans who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If such a Veteran contracts a listed disease, such disease shall be considered to have been incurred in service, notwithstanding that there is no evidence of such disease during the period of such service.  Service in Vietnam also includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a). 

In the instant case, the Veteran had no service in the Republic of Vietnam, and in fact his active service began after the timeframes cited under 38 C.F.R. § 3.307.  In limited circumstances, herbicide exposure is also conceded for Veterans with service in Thailand or along the Korean demilitarized zone, during specified time frames.  The Board need not delve further into such specifics, as the Veteran here had no foreign service of any kind during active duty.  Rather, he alleges stateside exposure to herbicide agents.  For this reason, presumptive service connection is not available.  Nevertheless, a veteran may still establish service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  Here, however, the record contains no evidence to show actual exposure to herbicides.  In this regard, the Veteran stated at his July 2015 VA examination that while working construction during his service in Puerto Rico, he sprayed pesticides and defoliants in the surrounding woods.  He is competent to state that he sprayed chemicals and is also competent to state that the purpose of such spraying was to defoliate the area.  However, he is not competent to identify the chemicals as herbicides and has not provided any additional information to support such contention.  

Given the above, the weight of the evidence is against a finding of herbicide exposure and subsequent development of the claim will proceed consistent with this finding. 

The Board will now turn to the contentions of exposure to mustard gas, 
which are governed by 38 C.F.R. § 3.316.  Those provisions state as follows:  

a)  Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:  

(1)  Full-body exposure to nitrogen sulfur mustard during mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers:  nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.  

(2)  Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic for of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3)  Full-body exposure to nitrogen mustard during active military services together the subsequent development of acute nonlymphocytick leukemia.

(b)  Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.  

In this case, the provisions of 38 C.F.R. § 3.316 appear to be applicable to the Veteran's respiratory claim.  In other words, if there is evidence of mustard gas exposure consistent with 38 C.F.R. § 3.316(a)(2), then a presumptive award of service connection would be warranted.  

Given the above, the Board has considered whether additional development is required to establish mustard gas exposure.  In this regard, the guidelines in the Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual (M21-1), Part III, Ch. 5, § 5.18(e) found that "[t]he Army conducted research into the effects of chemical warfare on individuals for several years prior to World War II and through 1975. Projects included the use of mustard gases and other types of chemicals." It was further noted that the M21-1 directed that "[f]or testing from 1955 to 1975, send the request to: Headquarters, Army Medical Research and Materiel Command, Attn: SGS, Fort Detrick, Frederick, MD 21702-5012."

The Board observes that the Veteran in the instant case did not serve in the Army, but rather the Navy.  Additionally, his service began in 1979, and thus was outside the range of years in which recognized mustard gas use occurred.  Moreover, the Veteran has provided no further details to support his contention of exposure to mustard gas.  In light of these considerations, the weight of the evidence is against a finding of mustard gas exposure.  Subsequent development of the claim will proceed consistent with this finding. 

Finally, the Veteran has contended exposure to ionizing radiation.  He has not provided additional details.  In any event, he is not a "radiation exposed Veteran" as defined under38 C.F.R. §  3.309(d) and, as such, presumptive service connection does not apply.  Moreover, he is not claiming a radiogenic disease as defined under 38 C.F.R. § 3.311(b)(2)(i), and has not otherwise provided evidence to support a finding that any claimed disability should be treated as a radiogenic disease.  Accordingly, the provisions of 38 C.F.R. § 3.311 are not for application and no additional development specific to radiation exposure is required here.  Moreover, as the record fails to indicate any credible basis for a finding of in-service radiation exposure, any inquiry on a nonpresumptive basis pursuant to Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994) is also precluded here.

The Board will now address the development that does need to take place prior to appellate consideration of the claims.  As noted above, the appeal was previously before the Board in June 2013.  At that time, a remand was ordered, directing that the following records be obtained and associated with the claims file:  San Diego, California, VA records from December 2006 to April 2007; Metropolitan Correctional Center records from December 2008; Ventura County Mental Health; County of San Diego Mental Health; Santa Barbara Mental Health; Western Region Detention Facility; Taft Mental Health; San Diego County Medical Services; and records from a counselor by the name of Sheila Mura.  

The RO sent the Veteran a letter in January 2014, requesting that he complete and return VA Form 21-4142, Authorization and Consent to Release Information, to obtain the records identified in the Board remand.  The RO advised in the letter that records for the San Diego VA from December 2006 to April 2007 had already been requested.  In response to the authorization requests the Veteran returned eight signed, but blank VA Form 21-4142s, failing to identify the healthcare provider, mailing address, and dates of treatment.

Subsequently, the RO sent the Veteran another letter requesting he complete the authorizations with the required information in August 2015.  In September 2015, the Veteran returned authorization forms for Mission Valley Clinic  with treatment dates listed as 2004 to 2015; Bay Pines VA with treatment dates listed as 2009 to Present; Bradenton VA with treatment dates listed as 2009 to Present; Metropolitan Correction Center with treatment dates listed as 2007 to 2015; San Diego County Health and Human Services with treatment dates listed as 2003 to 2015; and Ventura County Mental Health with treatment dates listed as 1980 to 2015.  The Veteran did not return authorizations for the Counselor by the name of Sheila Mura, Taft Mental Health, or Western Regional Detention Facility.  

In September 2015, the RO notified the Veteran that Ventura County Behavioral Mental Health required the Veteran to fill out a special release form, which was attached to the memorandum, in order to obtain the requested records.  Additionally, the RO advised that records from San Diego County Health and Human Services were not obtained due to an incorrect facility name being placed on the authorization form.  The Veteran was provided the correct facility name and advised to return the form for processing.

In September 2015, the RO notified the Veteran that Metropolitan Correctional Center San Diego had failed to respond to the request for records and the RO was initiating a second attempt at retrieving the records.

Given the facts detailed above, no additional development is needed with respect to the San Diego County records or the Ventura County Mental Health records.  However, there are still several outstanding VA records from the June 2013 Board remand, thus remand is warranted for further development in order to adjudicate the claim.  38 C.F.R. § 3.159.  

In addition, after the RO issued a supplemental statement of the case (SSOC) in January 2016, the Veteran submitted a Form 9, which referenced a VA referral to an outside physician who treated the Veteran for internal bleeding.  The two diagnoses are relevant to the Veteran's claim regarding service connection for the passing of blood (also claimed as rectal/internal bleeding), based on an alleged military sexual assault (MST) during service.  The treatment/examination records need to be requested and additionally a VA examination is warranted to determine whether the torn rectum and internal hemorrhoids are service related.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   




Accordingly, the case is REMANDED for the following action:

1. After obtaining any additional authorization forms request copies of treatment records from Mission Valley Clinic from January 2004 to May 2011; Bay Pines VA from January 2009 to August 2015; Bradenton VA from January 2009 to May 2011.

2.  After obtaining any additional authorization forms request copies of treatment records from Dr. Ashok Dhaduvai, specifically the results of a colonostomy on June 22, 2016.  

3.  After obtaining any additional authorization forms request copies of treatment records from Metropolitan Correction Center with treatment dates listed as 2007 to 2015.  Any negative search should be noted in the record and communicated to the Veteran. 

4.  After completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of the disability manifested by passing of blood (also claimed as rectal/internal bleeding).  Ask the examiner to review the claims file in order to be familiar with the medical history of his disorder.  The examiner should annotate review of the claims file.  The examiner is asked to respond to the following:

Is the Veteran's current rectal bleeding disability at least as likely as not to have had its onset in-service or is otherwise related to service?  The examiner should specifically consider the Veteran's lay statements in regards to his alleged military sexual assault in the rationale.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.  

3)  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a SSOC and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                                                                                (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




